 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1178 
In the House of Representatives, U. S.,

June 9, 2010
 
RESOLUTION 
Directing the Clerk of the House of Representatives to ensure that cost estimates prepared by the Congressional Budget Office are available to the public. 
 
 
1.Internet Posting of Congressional Budget Office Cost Estimates 
(a)Internet PostingThe Clerk of the House of Representatives shall ensure that cost estimates prepared by the Congressional Budget Office are available to the public by including a link to the official web site of the Congressional Budget Office on the official public Internet site of the Office of the Clerk. 
(b)RegulationsThe Clerk shall carry out this resolution in accordance with regulations promulgated by the Committee on House Administration. 
 
Lorraine C. Miller,Clerk.
